In the opinion herein we expressed our views as to the true construction of section 112, Act approved March 20, 1848. In the preparation of that opinion the writer after a most careful examination overlooked, in some unaccountable way, the fact that section 88 of that act was brought into Revised Statutes of 1879, and therefore we did not feel called upon to determine the question as to what effect the presence of said section 88 in our present statutes should have upon the questions before us. We would be glad to have counsel submit oral or written arguments, or both, upon the effect of such section 88, and as to whether or not the language "the bolder of any such claim," etc., "shall have his action thereon against the heirs," etc., means any more than that he shall have the right by suit to subject the property to the lien given by said section 112 instead of doing so through the probate court, and as to whether the language, *Page 612 
"they shall not be bound beyond the value of the property," etc., means any more than that if they have sold the property to bona fide purchasers, as indicated in the opinion, they shall be held for its value.
BROWN, Associate Justice, not sitting.
Delivered December 22, 1898.
                    ON MOTION FOR REHEARING.